internal_revenue_service department of the treasury index number washington dc number release date legend person to contact telephone number cc dom p si b1 plr-106487-99 date date trust x y n p q r s t u v pursuant to a power_of_attorney on file in this office this responds to your letters of date and subsequent correspondance setting forth the facts of the following transaction and requesting a ruling with respect to whether gain_or_loss will be recognized upon contributions of stock and securities to a new partnership under sec_721 facts x y and trust seek to contribute portfolios of stock to a newly formed limited_liability_company llc that will be taxed as a partnership under sec_301_7701-3 of the administrative and procedure regulations trust will contribute a portfolio of stocks to llc with an aggregate value of dollar_figuren consisting of interests in p different stocks v of which are stocks in regulated_investment_companies x will contribute a portfolio consisting of r stocks with an aggregate value of dollar_figureq s of which are stocks in real_estate_investment_trusts y will contribute a portfolio of u stocks with an aggregate value of dollar_figuret v of which are stocks in real_estate investments trusts the taxpayer makes the following representations the sum total of all increases in value of x’s y’s and trust’s interests in each individual asset transferred to llc does not exceed of the aggregate value of llc’s assets immediately after the transfers for purposes of this representation the increase in value of a transferor’s interest in any asset transferred to llc is equal to the value of the transferor’s indirect interest in the asset after the transfer less the value of the transferor’s direct interest in the asset prior to the transfer the value of the transferor’s indirect interest in an asset is equal to the transferor’s percentage ownership_interest in llc immediately_after_the_transfer multiplied by the fair_market_value of the asset immediately_after_the_transfer the value of the transferor’s direct interest in the asset it transferred is its fair_market_value at the time of transfer there is no plan or intention by any transferor to make any additional transfers to llc any other transferor who will contribute assets to llc will not contribute assets in an amount or kind that would cause the total nonidentical assets transferred to llc to be more than of the aggregate amount of llc’s portfolio immediately_after_the_transfer law and analysis sec_721 provides that no gain_or_loss is recognized to a partnership or any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides however that sec_721 does not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_1_351-1 of the income_tax regulations states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a regulated_investment_company ric a real_estate_investment_trust reit or a corporation more than of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics and reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors’ interests see s rep 105th cong 1st sess h_r rep 105th cong 1st sess h_r rep 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors’ interests if two or more persons transfer nonidentical assets to a corporation in the exchange additionally if any transfer involves one or more transfers of nonidentical assets which taken in the aggregate constitute an insignificant portion of the total value of assets transferred such transfers shall be disregarded in determining whether diversification has occurred it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification in this case the facts involve transfers of nonidentical assets in an amount that is insignificant within the meaning of sec_1_351-1 accordingly the transfers do not result in a diversification of the transferors’ interests under sec_351 conclusion provided llc is treated as a partnership for purposes of sec_721 we conclude as follows the transfers of property by trust together with the transfers of property by x and y will not result in diversification the transfers of nonidentical assets by the transferors which amount to less than of the total value of the assets transferred to llc are insignificant and therefore disregarded for purposes of determining whether diversification exists pursuant to sec_1_351-1 the transfers by trust x and y to llc are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if llc were incorporated provided that these are the only transfers to llc except for transfers that would not increase the percentage of nonidentical assets contributed over we express no opinion on the tax treatment of the transaction described above under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above ruling in particular we express no opinion as to i the consequences of other transfers to llc either as to whether such other transfers would be transfers to an investment_company or would when taken together with the transfers by x y and trust cause those transfers to be considered transfers to an investment_company or ii whether the transfers are part of a plan to achieve diversification without recognition of gain under sec_1_351-1 temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is also being sent to a second authorized representative sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
